DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of record Park et al. (2018/0321780) teaches a display device, comprising: a display unit (160; Fig 1; 210; Fig 2; 330; Fig 3B) including a light emitting element that emits light (para [0043]; para [0058]); and a biometric information sensing unit (360+350; Fig 3B) disposed below the display unit (Fig 3B), wherein the biometric information sensing unit comprises: a pressure detection sensor (350; Fig 3B). Prior art of record Shim et al. (2019/0197285) teaches a display device, comprising: a display unit (151; Fig 7) including a light emitting element that emits light (para [0234]); and a biometric information sensing unit (144+145; Fig 14) disposed below the display unit (para [0216]), wherein the biometric information sensing unit receives light reflected by a biometric input (para [0234] the optical fingerprint recognition sensor 144, light emitted to the outside is reflected by the finger 2, and the reflected light is transmitted by the display unit 151 and then incident upon the fingerprint recognition sensor 144), wherein the biometric information sensing unit comprises: a light detection sensor (1441; Fig 14), wherein the light detection sensor receives the reflected light; and a pressure detection sensor (145), wherein the pressure detection sensor detects the pressure 
Regarding claim 1, prior art of record fails to teach the following claim limitations of “wherein the biometric information sensing unit comprises: an optical system including a transmission part that passes the reflected light and an absorption part around the transmission part, wherein the absorption part absorbs the reflected light and pressure; a light detection sensor disposed below the transmission part of the optical system, wherein the light detection sensor receives the reflected light that passes through the transmission part; and a pressure detection sensor disposed below the absorption part of the optical system, wherein the pressure detection sensor detects the pressure that is transferred from the absorption part”; in combination with all other claim limitations and specifically how each elements is positioned with respect to each other as reflected in the claim. Regarding claim 17, prior art of record fails to teach the following claim limitations of “wherein the biometric information sensing unit comprises: a base substrate including a sensing area and a non-sensing area that surrounds the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ling et al. (2018/0196985) teaches an optical fingerprint module; Oh (2019/0130157) teaches a display device comprising force sensor and fingerprint sensor; Jin et al. (2017/0351850) teaches an electronic device comprising a touch display, a pressure sensing circuit and a fingerprint sensor; Lee et al. (2019/0205603) teaches fingerprint sensing display apparatus.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.